DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2016/051759 filed on September 14, 2016 which claims priority from U.S. Provisional Application No. 62/218,558, filed on September 14, 2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
 
Response to Amendment
	By Applicant’s amendment filed December 10, 2020, claims 152, 154, 175 and 176 have been amended and claims 157 and 171-172 have been canceled.  Claims 158-160, 162-165, 167 and 168 are withdrawn.  Claims 1-151 and 170 were previously 

Response to Arguments
Due to Applicant’s amendments to the claims and upon further consideration, the previous rejections are hereby withdrawn.  Applicant’s arguments with respect to the previous rejections of record have been considered but are moot in view of the withdrawal of the rejections.  However, new rejections necessitated by Applicant’s amendments to the claims are detailed below.  This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 175 and 176 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 175 and 176 recite the limitation "claim 157".  There is insufficient antecedent basis for this limitation in the claim.  Thus claims 175 and 176 are indefinite since said claims depend upon a cancelled claim.  For the sake of compact prosecution, 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 152-156, 161, 166, 169 and 173-176 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 152-156, 161, 166, 169 and 173-176 of the instant application claim a method, comprising administering orally or sublingually, a pharmaceutical composition to a mammal, wherein the pharmaceutical composition comprises a therapeutically effective amount of an active agent encapsulated in a sterically stabilized liposome carrier that comprises: i) poly (ethylene glycol) distearoylphosphatidylethanolamine (PEG-DSPE); and ii) phosphatidylglycerol, phosphatidylcholine, or a combination 
35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111,1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert, denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961,  such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Bees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); EliLilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). An application specification may show actual reduction to practice by describing testing of the claimed invention.
In the present case, the important factors leading to a conclusion of inadequate written description is the breadth of the claims, guidance of the specification, the lack of working examples, and the lack of predictability in the art.  
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are extremely broad.  Applicant claims a method of administering any active agent encapsulated in a liposome carrier which includes a pH sensitive component in combination with any other active agent encapsulated in a liposome carrier which contains a pH resistant component.  Thus the claims are broad since the claims encompass combining any active components wherein one active component is encapsulated in a liposome which may contain any component that is pH resistant and the other active component is encapsulated in a liposome containing a pH sensitive component which may be any of an acylated amino acid, a phospholipid, a fatty acid, a double chain amphiphile, cholesteryl hemisuccinate, 
Although the claims are drawn to the administration of a composition comprising a component that is pH resistant to a gastrointestinal tract, Applicant has not described in the instant specification, what is meant by a component that is pH resistant to a gastrointestinal tract.  Applicant has not provided one example of a suitable component that is pH resistant to a gastrointestinal tract which would be suitable for the instant invention.  Furthermore, the only mention of pH resistant in the instant specification is in Examples 12 and 14. In Example 12, subjects in Group 3 set 2 and Group 4 set 2 will be administered a pH resistant delivery system (page 58).  In Example 14, subjects in three different groups will be administered pH resistant formulations with isoniazid, gangamycin or streptomycin (page 59). There is no disclosure in the instant specification of what components are included in the pH resistant formulations referred to in the instant examples.  Moreover, no combinations of an active agent comprising a liposome with a pH sensitive component with an active agent comprising a liposome with pH resistant component is taught or suggested in the instant specification.  Examples 12 and 14 are prophetic examples which only suggest comparing formulations comprising pH resistant formulations with pH sensitive formulations and do not suggest combining the formulations.  Thus it is clear that the only mention of pH resistant delivery systems are merely for comparison and not a part of Applicant’s actual invention.  Thus based on Applicant’s own specification, there would have been no reason or suggestion to administer a pharmaceutical composition comprising a therapeutically effective amount of an active agent encapsulated in a sterically stabilized 
Applicant has not demonstrated in the instant specification any example of a method of administering any active agent encapsulated in a liposome carrier which includes a pH sensitive component in combination with any other active agent encapsulated in a liposome carrier which contains a pH resistant component.   There is no disclosure of a method of administering any combination of formulations made containing the claimed ingredients and thus the instant specification does not provide any evidence that Applicant was in possession of the claimed invention prior to the effective filing of the instant application.
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date Vas-Cath at page 1116).
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966(1997); In re Gosteli, 872 F.2d 1008, 1012,10 USPQ2d 1614, 1618 (Fed Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.") Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. For example, disclosure of only a method of making the invention and the function may not be sufficient to support a Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021.
Thus since Applicant has not described in adequate detail a method comprising administering a pharmaceutical composition comprises a therapeutically effective amount of an active agent encapsulated in a sterically stabilized liposome comprising a component that is pH sensitive to a gastrointestinal tract in combination with a therapeutically effective amount of an active agent encapsulated in a sterically stabilized liposome comprising a component that is pH resistant to a gastrointestinal tract and furthermore have not provided any evidence that such combinations exist, an ordinary skilled artisan could not completely envisage Applicants’ invention. Moreover, it is clear that the written description requirement has not been met since Applicant has not provided any evidence that Applicant was in possession of the claimed invention prior to the effective filing of the instant application. Thus the claims of the instant application are not supported by the instant specification and thus a rejection under 35 USC 112 (a) for failing to comply with the written description requirement is proper.

Conclusion
Claims 1-151 and 170-172 are canceled.  Claims 152-156, 161, 166, 169 and 173-176 are rejected.  Claims 158-160, 162-165, 167 and 168 are withdrawn.  Claims 1-151, 157 and 170-172 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM